DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicant’s communication filed on March 05, 2021.  In virtue of this communication, claims 1-3 are currently presented in the instant application.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3/5/2021 and 3/9/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Quayle Action
This application is in condition for allowance except for the following formal matters: 
Claims 1-3 are objected to because of the following informalities:  
As claims 1-3, all limitations of “High” and “Low” recited in claims 1-3 should be lowercase as --high-- and --low--.
Appropriate correction is required.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Allowable Subject Matter
Claims 1-3 would be allowable if corrrected to overcome the objection set forth above.
The following is a statement of reasons for the indication of allowable subject matter:  
Prior art of record fails to disclose or fairly suggest the following limitations:
A plasma processing apparatus, comprising … “wherein the microwave generator is configured to alternately generate a microwave of a first waveform and a microwave of a second waveform in synchronization with switching of the high level and the low level of the power, the microwave of the first waveform having a median frequency, a bandwidth and a carrier pitch according to a set frequency, a set bandwidth and a set carrier pitch instructed from the controller, respectively, and the microwave of the second waveform having a single frequency peak at a median frequency according to the set frequency instructed from the controller, the measurement device averages, between the first high measurement value and the first low measurement value, the measurement value corresponding to the microwave of the first waveform with a moving average time equal to or larger than a reciprocal of the set carrier pitch and a preset sampling number, the measurement device averages, between the first high measurement value and the first low measurement value, the measurement value corresponding to the microwave of the second waveform with a moving average time less than the reciprocal of the set carrier pitch and a preset sampling number, the microwave generator controls the power of high level of the pulse-modulated microwave based on the averaged first high measurement value and the set power of high level, and the microwave generator controls the power of low level of the pulse-modulated microwave based on the averaged first low measurement value and the set power of low level”, in combination with the remaining claimed limitations as claimed in independent claim 1 (claims 2-3 would be allowable as being dependent on claim 1).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Prior art Shannon et al. – US 8,018,164
Prior art Wang et al. – US 2018/0294566
Prior art Tan et al. – US 2018/0204708
Prior art Toyota et al. – US 2015/0279624
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG X LE whose telephone number is (571)272-6010. The examiner can normally be reached Monday to Friday from 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUNG X LE/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        May 2, 2022